         Case 3:20-cr-01699-WQH Document 42 Filed 01/19/21 PageID.79 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA


                                                         Case No. 20CR1699-WQH

                                       Plaintiff,
                       vs.
                                                         JUDGMENT (i1F-BIS~SSAL; ···-··                          ·-·-~
                                                                       11      r~ m_ ,..
                                                                                     i'
 JOSE VALENZUELA-PENA (1 ),                                               f'·· ,;: f (·'·
                                                                       I 1-..' . . '',:: ·-~,··-···-                    .




                                     Defendant.                                           JAN 1 D 2]21
                                                                                  ··•---·•··········--•·- --
                                                                               CLE~K u:·; UISTF-llC-1" r.;OUF:1
                                                                            SOUTHERN DIS; ?ICT OF C,\LIFORNIA
                                                                            BY        ·····"· ~I-·········     DEPUTY

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
     21 :841 (a)(l ); 18:2 - Possession of Methamphetamine with Intent to Distribute; Aiding
     and Abetting




Dated:   1/15/2021
                                                    Hon. William Q. Hayes
                                                    United States District dge
